UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-6241


MOADIAN ELAM BRATTON-BEY,

                 Plaintiff - Appellant,

          v.

JASON STRAUGHAN; CASEY DIAZ,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:13-cv-01964-DKC)


Submitted:   October 30, 2015                Decided:   February 9, 2016


Before DUNCAN    and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Moadian   Elam Bratton-Bey, Appellant  Pro   Se.    Patricia
Prestigiacomo Via, Chief, Christine M. Collins, Edward B.
Lattner, COUNTY ATTORNEY’S OFFICE, Rockville, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Moadian   Elam      Bratton-Bey       appeals     the    district    court’s

orders denying relief on his complaint alleging claims under 42

U.S.C.    §   1983   (2012)     and   Maryland         state    law   and   on   his

postjudgment motion seeking leave to amend his complaint.                         We

have     reviewed    the    record    and      find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Bratton-Bey v. Straughan, No. 8:13-cv-01964-DKC (D. Md.

Jan. 31, 2014; Feb. 2, 2015).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                         2